Citation Nr: 0409059	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating from an 
original grant of service connection for Type II diabetes 
mellitus, with retinopathy and erectile dysfunction, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, both 
as directly related to service and as secondary to service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).

Procedural history

In March 2001, the veteran requested entitlement to service 
connection for diabetes mellitus.  In January 2002, the RO 
granted service connection for a disorder characterized as 
Type II diabetes mellitus, rated as 20 percent disabling 
since March 22, 2001, the date of receipt by the RO of the 
veteran's claim.  At that time, consideration of the issues 
of entitlement to service connection for diabetic neuropathy, 
diabetic retinopathy and cataracts, and erectile dysfunction, 
all claimed as secondary to diabetes mellitus, was deferred 
pending VA examination.  In addition, a claim of entitlement 
to service connection for hypertension, claimed as secondary 
to service-connected diabetes mellitus, was denied.  

The veteran thereafter submitted a notice of disagreement 
(NOD) indicating disagreement with the disability rating 
assigned for diabetes mellitus, and for the denial of 
entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus.  In a 
March 2003 rating decision, the RO granted service connection 
for amputation of the right great toe without metatarsal 
involvement, neuropathy of the right lower extremity, and 
neuropathy of the left lower extremity, all related to the 
service-connected diabetes mellitus.  Each of these 
disabilities was assigned a disability evaluation of 10 
percent.  In addition, the RO at that time re-characterized 
the veteran's service-connected diabetic disorder as Type II 
diabetes, with retinopathy and erectile dysfunction, and 
continued the 20 percent rating assigned therefor.  The 
veteran perfected his appeal as to the disability rating 
assigned for his service-connected diabetes mellitus and for 
the denial of entitlement to service connection for 
hypertension with the timely submission of a substantive 
appeal (VA Form 9) in April 2003, following issuance of the 
statement of the case (SOC) pertaining to those two issues in 
March 2003.  

Issues not on appeal

As noted above, the RO, in March 2003, granted service 
connection for amputation of the right great toe, right lower 
extremity neuropathy, and left lower extremity neuropathy, 
and assigned disability ratings of 10 percent for each 
disorder.  The veteran was notified of that decision, and of 
appellate rights and procedures, by means of a letter from 
the RO dated March 31, 2003.  The veteran has not, to the 
Board's knowledge, a NOD as to the assigned disability 
ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  

The veteran's representative, in a statement dated in June 
2003, claimed that the veteran is entitled to service 
connection for residuals of right eye cataract surgery and 
service connection for open angle glaucoma, both claimed as 
secondary to service-connected diabetes mellitus.  Those 
claims have not yet been developed for appellate review, and 
they are referred to the RO for action as appropriate.

The issue of entitlement to service connection for 
hypertension will be addressed in the REMAND section below.  
The issue is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Type II diabetes mellitus is manifested by the use of 
insulin; regulation of activities which are not attributable 
to separately rated compensable complications of diabetes is 
not shown.
 
2.  Retinopathy is manifested by corrected visual acuity of 
20/30, bilaterally.

3.  Erectile dysfunction is manifested by incomplete erectile 
function; loss of erectile function is not shown.  


CONCLUSION OF LAW

The criteria for an increased disability rating for Type II 
diabetes mellitus, with retinopathy and erectile dysfunction, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.31, 4.84a, 4.115b, 4.118, 4.119, Diagnostic Codes 
6061 through 6069, 7520 through 7522, and 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased disability rating for 
service-connected Type II diabetes mellitus, with retinopathy 
and erectile dysfunction, 
currently evaluated as 20 percent disabling

The veteran is seeking entitlement to an increased disability 
rating for his service-connected diabetes mellitus.  As 
described in the Introduction, the veteran's service 
connected diabetes encompasses retinopathy and erectile 
dysfunction, but not the separately service connected 
amputation of the right great toe, neuropathy of the right 
lower extremity and neuropathy of the left lower extremity.  
Nor does the service-connected diabetes presently encompass 
the residuals of right eye cataract surgery and for open 
angle glaucoma, service connection for both of which have 
recently been claimed by the veteran through his 
representative. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2002 and March 2003 rating decisions, and by the 
March 2003 SOC, of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in March 
2003, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of this letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would make reasonable 
efforts to help him get records relevant to his claim.  In 
addition, by means of a letter from the RO dated in October 
2001, the veteran was also notified specifically of the 
information required of him.  At that time, he was provided a 
VA Form 21-4142 and was asked to provide the names and 
address of all doctors and medical facilities that have 
treated him.  The veteran was notified specifically of the 
information VA would attempt to obtain on his behalf.  He was 
informed that VA would attempt to obtain records from any 
doctors or medical facilities he identified.  

In brief, the requirements of the VCAA and Quartuccio have 
been satisfied.  VA has informed the veteran of both its and 
his obligations and responsibilities, and has secured all 
available evidence.  There is, in fact, no indication that 
additional evidence exists; the veteran has not advised VA 
that any further medical information could be found.  The 
Court has held that VCAA notice requirements are satisfied if 
all possible evidence has been obtained.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate his claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  


The Board notes that that the VCAA letter of October 2001 
requested a response within 60 days.  The letter also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The veteran has now had well in 
excess of one year to submit evidence in support of his 
appeal, and no additional evidence or information appears to 
be forthcoming.  It is also noted that the RO's letter of 
March 2003 acknowledged the veteran having reported that he 
had not additional information or evidence to submit.  Since 
the veteran has, as a matter of fact, been provided at least 
one year to submit evidence, and it is clear that he has 
nothing further to submit, the adjudication of his claim by 
the Board at this time will proceed.  

The Board finds that the information provided to the veteran 
satisfies the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio in that he was clearly notified of the evidence 
necessary to substantiate his claim.  The Board therefore 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran was afforded a VA eye examination 
in June 2002, and a VA ear, genitourinary, and peripheral 
nerves examination in February 2003.  In additional, the RO 
requested and obtained the veteran's VA and private treatment 
records.  There is no indication that any records exist that 
have not been obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
The Board can identify no further development that would 
avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).
The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran has been ably represented by his service 
organization, and has been afforded the opportunity to 
present personal testimony either before the RO or the Board.  
He has not availed himself of that opportunity. 

Finally, the Board observes in passing that the additionally 
submitted medical text, referred to in the REMAND section 
below, is not pertinent to the assignment of a disability 
rating for the veteran's diabetes.  Relevant medical reports 
are of record.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Esteban considerations

In accordance with the Court's decision in Esteban v. Brown, 
6 Vet. App. 259 (1994), a veteran is entitled to separate 
disability ratings if symptomatology associated with of a 
service-connected disability is distinct and separate. The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2002).

The Court has also held that "the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology."  If the symptomatology 
can be evaluated under more than one diagnostic code, the 
Board must determine which diagnostic code "provides the most 
appropriate method for rating the veteran's disability."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) [citing 38 C.F.R. 
§ 4.14].  If a veteran has been evaluated under a diagnostic 
code that includes as the rating criteria the manifestation 
for which the veteran is claiming entitlement to a separate 
rating, a separate rating is not warranted.  Id.
Analysis

The veteran is seeking an increased disability rating for his 
service-connected Type II diabetes mellitus, with retinopathy 
and erectile dysfunction, which is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's diabetes is currently rated under 38 C.F.R. § 
4.119, Diagnostic Code 7913 [diabetes mellitus] (2003).  
Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate, primarily because it pertains specifically to 
the disability at issue (diabetes mellitus) but also because 
it provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Specific schedular criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2003).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

As was alluded to in the Introduction. in its rating decision 
of March 2003, the RO, pursuant to Note (1), assigned 
separate 10 percent ratings for complications of diabetes, in 
particular right great toe amputation, and left and right 
lower extremity neuropathy.  The veteran, to the Board's 
knowledge, has not initiated an appeal of that determination 
with regard to the disability ratings assigned therein.  The 
RO, however, did not rate retinopathy and erectile 
dysfunction, also considered to be complications of diabetes, 
as separate disorders, instead finding that those 
complications were noncompensable.  

Thus, a question that must be addressed by the Board in this 
analysis is whether compensable disability ratings can be 
assigned for retinopathy and erectile dysfunction.

The diagnostic criteria pertinent to diseases of the eye 
(38 C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do 
not specifically set forth rating criteria pertinent to 
retinopathy.  The severity of retinopathy can be ascertained, 
however, as analogous to impairment of central visual acuity 
(Diagnostic Codes 6061 through 6079); see 38 C.F.R. § 4.20 
(2003).  Under these rating criteria, a compensable 
disability rating can be assigned when corrected vision in 
one eye is no better than 20/50, and corrected vision in the 
other eye is no better than 20/40 (Diagnostic Code 6079).  
When corrected vision in each eye is no better than 20/40, 
compensation is not appropriate (Diagnostic Code 6079).

Likewise, the diagnostic criteria ( 38 C.F.R. § 4.115b, 
Diagnostic Codes 7520 through 7522) pertinent to erectile 
disability do not specifically set forth rating criteria that 
pertain to erectile dysfunction.  The severity of erectile 
dysfunction, however, can be ascertained by analogy to the 
criteria for penile deformity, with loss of erectile power 
(Diagnostic Code 7522), which is assigned a 20 percent 
disability rating.  A noncompensable evaluation can be 
assigned under 38 C.F.R. § 4.31 (2003) [in every instance in 
which the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met].

Schedular rating

The Board has carefully reviewed the evidence of record.  It 
has been contended by and on behalf of the veteran, in 
essence, that his Type II diabetes mellitus, with retinopathy 
and erectile dysfunction, which is currently evaluated as 20 
percent disabling, is in fact more severe than is reflected 
by that rating.  

As discussed above, review of the rating assigned for 
diabetes mellitus requires analysis of the severity of 
identified complications of diabetes, to ascertain whether 
such complications are compensable.  The RO has already 
determined that amputation of the right great toe, and 
peripheral neuropathy of each lower extremity, are 
compensable, and assigned those disabilities separate 
ratings; the disability ratings assigned for those 
complications are not on appeal.  

Applying 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1), 
the RO has also identified two other disabilities - 
retinopathy and erectile dysfunction - as complications of 
diabetes, but ones for which compensable ratings are not 
warranted.  The Board must thus determine whether compensable 
disability ratings can in fact be awarded for either or both 
of those complications.

(i.)  Retinopathy

As noted above, service connection for diabetes mellitus was 
established as of March 22, 2001.  The medical evidence with 
regard to diabetic retinopathy includes the report of a 
November 2001 VA examination, which acknowledges the presence 
of diabetic retinopathy but which does not present specific 
findings as to visual acuity.  The record also includes the 
report of a VA eye examination, conducted in June 2002, that 
indicates visual acuity at that time was 20/40 in the right 
eye and 20/30 in the left eye, without correction; after a 
manifest refraction visual acuity was recorded as 20/30 
bilaterally.  

The findings of the June 2002 VA examination do not show that 
corrected visual acuity was of such severity, pursuant to the 
diagnostic standards discussed above, to warrant assignment 
of a compensable disability rating; that is, retinopathy is 
not a compensable complication of the veteran's diabetes.  

While the medical records note the presence of glaucoma and 
cataracts, the Board points out that it has not been 
established that glaucoma or cataracts has been determined to 
be a complication of the veteran's diabetes.  As noted 
elsewhere in this decision, the veteran through his 
representative raised the matter of service connection for 
those disabilities, and those matters are not currently on 
appeal.

In short, the diabetic retinopathy, although present, is not 
of such severity as warrant the assignment of a 
compensability rating.  A separate disability rating may not 
therefore be assigned under 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note (1).

(ii.) Erectile dysfunction

The report of the November 2001 VA examination notes that the 
veteran had a penile implant in 1989 due to erectile 
dysfunction; the report indicates diagnoses to include 
erectile dysfunction with implant.  The report of the 
February 2003 VA examination shows that the veteran 
complained of incomplete erectile function, notwithstanding 
his implant.  The report indicates impressions to include 
"incomplete erectile dysfunction."

This medical evidence does not support a finding that the 
veteran's erectile dysfunction is of such severity as to 
warrant compensation; that is, it is not a compensable 
complication of his diabetes which can be separately rated 
under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The 
medical evidence specifically indicates that erectile 
function is incomplete; Diagnostic Code 7522 requires the 
loss of erectile power.  Neither the report of the February 
2003 VA examination, nor any other medical record dated on or 
after March 22, 2001, shows that the veteran has experienced 
the loss of erectile power.  Pursuant to 38 C.F.R. § 4.20, 
incomplete erectile dysfunction is noncompensable.  Thus, 
erectile dysfunction is not a compensable complication of his 
diabetes.

The Board is of course aware of the provisions of 38 C.F.R. 
§ 4.25 and the holding of the Court in Esteban, which has 
been described in the law and regulations section above.  
However, the Board believes that the provisions of 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1) control in this case, 
as the diagnostic code pertaining to diabetes specifically 
contemplates the situation here present, namely 
manifestations of the service connected diabetes which could 
conceivably be separately rated but which the medical 
evidence demonstrates are noncompensable.

(iii.)  Diabetes mellitus

Having determined that retinopathy and erectile dysfunction 
are not compensable complications of the veteran's service-
connected diabetes, the Board must now ascertain whether a 
disability rating greater than 20 percent can be awarded for 
diabetes by applying the schedular criteria.  

VA outpatient treatment records dated in 2001 and 2002 show 
that the veteran was using insulin.  The report of the 
November 2001 VA examination shows that he denied 
ketoacidosis or hypoglycemic reactions, but was on a special 
restricted diet, and that his diabetes has affected him in 
terms of tiredness and fatigue.  The report of the February 
2003 VA examination does not reference any need for 
restricted diet or regulation of activities, apart from 
impairment resulting from his lower extremity neuropathy and 
right great toe amputation.  However, as previously noted, 
these disabilities are rated as separate disorders, pursuant 
to Diagnostic Code 7913.  The veteran is already in receipt 
of compensable disability ratings for those complications, 
and to assign additional compensation under Diagnostic Code 
7819 for those complications would result in prohibited 
pyramiding of disabilities.  
See 38 C.F.R. § 4.14 (2003).

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether staged ratings are 
appropriate in this case.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes mellitus has not changed appreciably since he filed 
his claim for service connection in March 2001.  The medical 
evidence, and in particular the examination reports discussed 
above, does not indicate symptoms that would approximate a 
rating higher than 20 percent at any time during the period 
of time under consideration.  Based on the evidence, the 
Board finds that a 20 percent disability rating was properly 
assigned for the entire period.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected Type II diabetes 
mellitus with retinopathy and erectile dysfunction.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for Type II 
diabetes mellitus with retinopathy and erectile dysfunction 
is denied.


REMAND

2.  Entitlement to service connection for hypertension

The veteran also seeks service connection for hypertension, 
which he claims on both a direct basis and as secondary to 
his service-connected diabetes.  After having reviewed the VA 
claims folder, the Board believes that a remand of this issue 
is necessary.

Medical records indicate that hypertension currently exists.  
However, the veteran has not been afforded a VA examination 
as to whether this hypertension is related to his period of 
active service, or is proximately due to or the result of his 
service-connected diabetes mellitus (to include whether this 
hypertension is a compensable complication; see 38 C.F.R. 
§ 4.119, Diagnostic Code 7913).  See Charles v. Principi, 16 
Vet. App. 370, 374 (2003) [VA must assist veteran by 
obtaining nexus opinion where evidence of a current 
disability and an association between that disability and 
active service are shown].  The Board is accordingly of the 
opinion that its duty to assist warrants further development 
of this claim, in the form of a nexus opinion.

In addition, evidence in the form of 53 pages of textual 
information, which was furnished by the veteran's 
representative subsequent to the issuance of the SOC in March 
2003, has not been considered by the RO.  Due process 
requires that this evidence be considered by the RO prior to 
further review of the veteran's claim.  See DAV v. Principi, 
327 F. 3d. 1339 (Fed. Cir. 2003) [additional evidence not 
reviewed by the agency of original jurisdiction requires 
remanding of case to the agency of original jurisdiction for 
initial consideration]. 

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:



1.  The veteran's VA claims folder should 
be referred to a physician with 
appropriate expertise.  The reviewing 
physician, after reviewing the file, 
including the medical treatise material 
which has been submitted by the veteran, 
should (1) identify whether hypertension 
or hypertensive disease is currently 
manifested and (2) if so, whether such 
disability is either (a) directly related 
to the veteran's military service and (b) 
whether this disorder is due to, or is a 
complication of, the veteran's service-
connected diabetes mellitus.  If there is 
a more likely cause for any hypertension 
or hypertensive disease identified, this 
should be specifically identified.  If 
the reviewing physician believes that 
physical examination and/or diagnostic 
testing of the veteran is necessary, such 
should be scheduled.  The report of the 
records review should be associated with 
the veteran's VA claims folder.  

2.  Following any other development 
deemed appropriate, VBA should 
readjudicate the issue remaining on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided the 
SSOC, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



